 Case 2:19-cv-06518-MWF-AGR Document 24 Filed 09/17/20 Page 1 of 1 Page ID #:1627



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE ALBERTO HURTADO,                  )     NO. CV 19-6518-MWF (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   STU SHERMAN, Warden,                   )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed with prejudice.
21
22   DATED: September 17, 2020              __________________________________
                                                   MICHAEL W. FITZGERALD
23                                                 United States District Judge
24
25
26
27
28
